Case
Case1:17-cv-03704-PKC-PK
     1:17-cv-03704-PKC-PK Document
                          Document102-1
                                   88-1 Filed
                                        Filed01/18/19
                                              03/22/19 Page
                                                       Page11of
                                                             of22PageID
                                                                 PageID#:
                                                                        #:2026
                                                                          2312
Case
Case1:17-cv-03704-PKC-PK
     1:17-cv-03704-PKC-PK Document
                          Document102-1
                                   88-1 Filed
                                        Filed01/18/19
                                              03/22/19 Page
                                                       Page22of
                                                             of22PageID
                                                                 PageID#:
                                                                        #:2027
                                                                          2313


                                             7/22/19

                                             7/22/19
